This motion is based on the sole claim that we were wrong in not reversing this case for the failure of the court to specifically mention "words and conduct" in the charge on self-defense, set out and discussed in our original opinion. Attention is called to Art. 1222 P. C., wherein in setting out circumstances justifying homicide it is said:
"It must reasonably appear by the acts or by words coupled with the acts of the person killed that it was the purpose and intent of such person to commit one of the offenses above named."
Appellant cites several authorities as supporting his claim that the omission from this charge of the pointed use of the expression "words and conduct" should be cause for reversal. Each authority has been examined, but none are believed to justify the position taken. In Briggs v. State, 255 S.W. 410, the jury's consideration of what might give rise to the right of self-defense was limited by the language of the charge to "acts and conduct," and we held it wrong for the charge to exclude from their consideration the words of the deceased as well as his acts and conduct. None of the other cases cited seem to be in point. In the instant case there was no sort of exclusion in the charge given; on the contrary, as appears from the quotation of that part of the charge in our former opinion, the jury were bidden by the charge to decide from the acts alone of the deceased, or from same in connection with all or any of the relevant facts before them, whether there was created in the mind of appellant a reasonable expectation or fear of death or serious bodily injury at the hands of deceased. While not in the exact words of Art. 1222, supra, this affirmatively told the jury to consider all the evidence before them, and excluded nothing in determining the issue of self-defense.
Being unable to agree with appellant's complaint, the motion for rehearing is overruled.
Overruled. *Page 359